Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-13, 23, 24, 32, 45, 53-56, and 58 are cancelled.  Claims 1, 14-22, 25-31, 33-44, 46-52, 57, and 59-64 are pending.

Priority
This application is a 371 of PCT/CN2019/088862 05/28/2019.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 14-22, 25-31, 33-44, 46-52, and 60-64) drawn to the combination, and the species of claim 49, reproduced below, in the reply filed on 8/31/22 is acknowledged.
about 150 mg of a solid dispersion that contains about 1:1 of HMS5552 and
Eudragit L 100,
about 1.00 mg of repaglinide,
about 79.00 mg of microcrystalline cellulose,
about 7.50 mg of hydroxypropyl cellulose,
about 7.50 mg of croscarmellose sodium,
about 2.50 mg of sodium dodecyl sulfate,
about 2.50 mg of magnesium stearate, and
about 7.50 mg of Opadry
Claims 57 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 33-44, 47-51, and 63 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1, 14-22, 25-31, 33-44, 46-52, and 60-64 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 14-22, 25-31, 33-44, 46-52, and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Berthel et al (US 2009/0264445), in view of Valcarce Lopez et al. (WO 2013/173417 A2), in view of Jadhav et al (Research J Pharm and Tech 5:190-197, 2012), in view of Albano et al (US 2008/0107725), in view of Mogalian et al. (US 2014/0212487), and further in view of Butler (US 5,985,326).
The instant claims are generally drawn to a composition comprising 
about 150 mg of a solid dispersion that contains about 1:1 of HMS5552 and
Eudragit L 100,
about 1.00 mg of repaglinide,
about 79.00 mg of microcrystalline cellulose,
about 7.50 mg of hydroxypropyl cellulose,
about 7.50 mg of croscarmellose sodium,
about 2.50 mg of sodium dodecyl sulfate,
about 2.50 mg of magnesium stearate, and
about 7.50 mg of Opadry
Berthel et al. discloses compounds and compositions for the treatment of metabolic diseases and disorders such as type II diabetes mellitus (see, for example, the Abstract and the whole document) wherein the compositions can be administered orally, in solid dosages such as tablets (see, for example, [0063]), said compositions containing an effective amount of the active agent (see, for example, [0064]).  Berthel et al. further teaches that the compound can preferably be the glucokinase activator HMS5552 (see, for example, [0415], [1279], and Example 66).
Berthel et al. teaches that the compositions can be made with common excipients; e.g. “starch, cellulose, talc, glucose, lactose, talc, gelatin, malt, rice, flour, chalk, silica, magnesium stearate, sodium stearate, glycerol monostearate, sodium chloride, dried skim milk, glycerol, propylene glycol, water, ethanol, and the like” (see, for example, [0064]).
Berthel et al. does not specifically disclose the instant composition with repaglinide.
Valcarce Lopez et al. discloses the use of a glucokinase activator in combination with an antidiabetic drug, such as repaglinide (see, for example, pg. 5 lines 10-29), to treat a variety of patients including those with metabolic disorders such as type I or type II diabetes (see, for example, the title, abstract, the Examples, and the whole document)
Jadhav et al. teaches that a solid dispersion is used for enhancing the dissolution rate of therapeutically active substances and to improve dissolvability of poorly water-soluble drugs in water, which improves the absorption and in vivo efficacy of said agents (see, for example, pg. 194, column I, and the whole document).  Additionally, the use of a solid dispersion not only improves dissolution rate, but also masks the taste of the drug substance, accelerates the onset of action, and reduces food effects on drug absorption, thus increasing the convenience of drug therapy allowing greater drug loading per dose and improved stability (see, for example, pg. 194, column 2 to pg. 195, column 1).  Jadhav et al. further teaches that Eudragits are known to increase the rate of drug dissolution of poorly water-soluble drugs and, thus the rate of absorption in vivo and solid dispersion technologies are particularly promising for improving the oral absorption and bioavailability of BCS Class II drugs (see, for example, pg. 191, column 1).
Albano et al. teaches solid dosage forms for oral administration that comprise a therapeutically effective amount of an unstable crystalline or amorphous form of a compound micro-embedded into an ionic water insoluble polymer (see, for example, the Abstract and the whole document) wherein said unstable forms of the active compound were preferably glucokinase activators (see, for example, [0034]) and the ionic water-insoluble polymers are preferably Eudragit L100 (see, for example, [0039] and Example 12).  Albano et al. further teaches that the ratio of the therapeutically effective compound to the polymer is, in general, from about 5:1 to about 1:5'' (see, for example, [0047]).
Mogalian et al. teaches pharmaceutical compositions comprising a solid dispersion, wherein said composition comprises a film coating on the surface of a substrate (e.g. a tablet; see, for example, the Abstract, [0029], and the whole document).  Mogalian et al. further teaches that the composition further comprises pharmaceutically acceptable excipients carriers including fillers, disintegrants, lubricants, binders, etc. (see, for example, [0043]), wherein the diluent can comprise microcrystalline cellulose (see, for example, [0025]), the binder can comprise hydroxypropyl cellulose (see, for example, [0026]), the disintegrant can comprise croscarmellose sodium (see, for example, [0027]), and the lubricant can comprise magnesium stearate (see, for example, [0028]).
Butler teaches solid dispersions of poorly soluble drugs, and film coated tablets thereof, wherein the tablets were coated with Opadry (see, for example, the Abstract, column 10 lines 55-60, and the whole document).
It would have been obvious to one of ordinary skill in the art to make and use the instantly claimed composition because the prior art teaches all of the individual elements.
One of ordinary skill would have been motivated to make a composition of HMS5552 and repaglinide because the prior art teaches that both were known to be used for the same purpose, i.e. the treatment of diabetes, and that both were known to be useful in combination with other drugs.  One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One of ordinary skill would have been motivated to make a composition with Eudragit L 100 because the prior art clearly teaches that the use of compositions of active agents and Eudragit L 100 provides for superior properties.  One of ordinary skill would have added Eudragit L 100 to the composition of HMS5552 and repaglinide with a reasonable expectation of making an improved composition.
One of ordinary skill would have been motivated to formulate HMS5552 and repaglinide as a solid dispersion because the use of said solid dispersion brings manifold improvements in the properties of the composition, which would result in improved patient outcomes and patient compliance.  Based on this, one of ordinary skill would have formulated the composition as a solid dispersion with a reasonable expectation of success.
One of ordinary skill would have been motivated to make a tablet with the instantly claimed excipients because said excipients are well-known and understood excipients that are commonly used in the art.  The prior at discloses the use of all the claimed components, and, as such, the instant coated tablets of a solid dispersion entail nothing more than the simple picking and choosing of excipients/carriers well-known in art, and determining the optimal amount of each of said ingredient to include in these well-known formulations.
As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious" (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined).  Further, as stated by MPEP 2144.05, "[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" ( see also In re Aller (220 F.2d 454 (CCPA): "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation ... " Indeed, as further discussed by the court, "[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill"; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" and "[o]nly if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range" ( quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ", emphasizing that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton."

Conclusion
Claims 2-13, 23, 24, 32, 45, 53-56, and 58 are cancelled.  Claims 33-44, 47-51, 57, 59, and 63 are withdrawn.  Claims 1, 14-22, 25-31, 33-44, 46-52, and 60-64 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627